Title: To Thomas Jefferson from Bernard Peyton, 19 August 1822
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir
Richd
19 August 1822
The balance of your Tobacco is now all here, say ten Hhds:, in addition to the five before advised of, & will be sold tomorrow—by the next mail you will receive the a/c sales—The River is so extremely low, that Boats can scarcely pass, particularly up the Rivanna, this has prevented my sending earlier, the stone ware left with, & pd for by me, to Richd Randolph, for you, & will probably prevent the 4 Casks Roman Cement, ordered, from reaching you soon by that mode of conveyance, the first that offers however  shall be embraced—Your dfts: to W. & Raphael & Rogers, advised of, have neither appeared, when they do, the money will be paid.Your favor of the 16th:, Reached me this morning, covering blanks for the renewal of your notes at Bank, which shall be attended to. I am sorry there should have been a doubt, even for a moment, on your mind, about $330 entry in my last a/c current & am pleased you have mentioned it:—on reference to your a/c rendered up to the 1st of  April, you will find, that you have credit, on the 27th March, for $326.48, being the nett proceeds of the $330 note now in question, which was discounted on that day, & fell due on 28th May, when it was taken up by me, & properly entered to your debit the same date—Judge Green & myself have it in contemplation to visit you, from the 1st to the 10th: next Mo: month, provided it suits your annual visit to Bedford, which we would not on any account interfere with, but would make it to suit your convenience, at a later period.—Judge G. is anxious to form an acquaintance with the person he has ever most admired & reverenced, politically, & in his public character generally, & I am pursuaded you will be pleased with him, as a man of Roman virtue, fine Talents & character, but of most unsightly appearance—With sincere regard Dr Sir Yours very TrulyBernd Peyton